Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 04/09/2021 has been entered. Claims 1, 21, 23, 27-38, 41-45 are pending, claims 23, 27-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, and claims 1, 21, 29-38, 41-45 are examining below. 
Applicant's amendments have overcome the drawing objections and the 112 a, b previously set forth in the Office Action mailed 12/09/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 21, 29-38, 41-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the last paragraph of claims 1, 38, and 42. The limitation of “a curved annular inner surface…a cylindrical bottom cavity” (emphasis added) is unclear. Applicant’s specification is silent to disclose “a curved annular inner surface…a cylindrical bottom cavity a cylindrical bottom cavity”. Looking at the Applicant’s figure 2, it shows a bottom annular inner surface or a cylindrical bottom cavity cylindrical” bottom cavity. It looks more like ¾ annular or ¾ cylindrical. 
See https://www.thefreedictionary.com/cylindrical that is “of relating to, or having the shape of a cylinder, especially of a circular cylinder” and https://www.thefreedictionary.com/cylinder that is “a three-dimensional surface or solid object bounded by a curved surface and two parallel circles of equal size at the ends. The curved surface is formed by all the line segments joining corresponding points of the two parallel circles”. Thus, it is unclear what scope to give these languages “annular” and “cylindrical”. For examination purpose, Examiner interprets this limitation as “a curved substantially annular inner surface…a substantially cylindrical bottom cavity”.
All claims dependent from claims 1, 38, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from rejected parent claims, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 21, 31, 32, 34, 38, 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Eide et al (US 5680994) hereinafter Eide in view of Schweiger eta al (US 2006/0124787) hereinafter Schweiger and in view of Yunger et al (US 10799873, filed date 02/12/2016) hereinafter Yunger.
Regarding claim 1, as best understood, Eide shows a pulverizer (10, Figures 1-2 and an embodiment of Figures 6-7) comprising: 
a top (28) having an inlet (40, Figure 2);
a bottom (30) having a discharge portion or an outlet (42, Figure 2) offset from the top by a vertical distance (see Figure 8); 
a modular drum (plates 14’, 20, 15’, 21, 16’, 22, 17’, 23 form by a drum or housing 12’, Figure 6 and Col. 11, lines 44-47) comprising:
a drum housing wall comprising a plurality of planar panel portions (the plates 14’, 20, 15’, 21, 16’, 22, 17’, 23, see an example of plate 20 in Figure 7 ) extending between the top and the bottom and connected together; and
a drum liner (wear plates 120, Figures 6-7) disposed inside the drum housing wall, the drum liner including a plurality of drum liner portions (individual plates 120, Col. 11, lines 53-63) attached to the planar panel portions, the plurality of drum liner portions extending along a majority of the vertical distance of a corresponding planar panel , “replaceable wear plates 120”), the plurality of the drum liner portions separated in the vertical direction by seams (Figure 7);
a rotating shaft (44, Figure 6) mounted within the modular drum and having radially extending arms (64) creating flow currents within the pulverizer for reducing a size of product input fed into the inlet and producing a size reduced material that is discharged at the outlet (42); and
at least one shelf (32, 34, 36, Figure 2) extending away from the drum housing wall and into a center of the drum,
wherein the discharge portion or the outlet (Figure 1) is distinct from the modular drum and is secured thereto.
However, Eide fails to show the at least one shelf being angled downwardly relative to a horizontal direction and the discharge portion portioned at the bottom having a curved substantially annular inner surface defining a substantially cylindrical bottom cavity, as set forth in the claim.
Schweiger shows a pulverizer (a commuting device, Figures 1-3) comprising a top (a ceiling wall 18), an inlet (an entrance 30, Figure 1), a bottom (16) including an outlet (a discharge hopper 36), a drive shaft (22) for rotating radially extending arms (rotating impact members 28b, Figure 1-2), a plurality of shelves (funnel-shaped annular attachments 38, Figure 2) that each is angled downwardly relative to a 
wherein each shelf extends along a plane between upper and lower ends, the upper end connects to a drum housing wall (a circumferential wall 14, Figure 2), and the lower end is located away from the upper end.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified the shelves of Eide to have each shelve to be angled downwardly and spaced radially outward from radially extending arms in the horizontal direction, as taught by Schweiger, in order to aid sending or guiding the material downwardly to each hub (disc) for grinding material into fine particles.
With regards to “the discharge portion portioned at the bottom having a curved annular inner surface defining a substantially cylindrical bottom cavity”, Yunger shows a pulverizer (Figure 6) that has a discharge (27) positioned on a side wall of the pulverizer and Yunger also shows another pulverizer (101, Figures 12-13) that has a bottom discharge portion (112, 116, 118, 127) or a discharge (127) at a bottom of the pulverizer which is distinct from a housing of  the pulverizer, wherein the discharge portion has a curved substantially annular inner surface (Figure 13, a bottom surface 119 is curved and a substantially annular shape) defining a substantially cylindrical bottom cavity.
Further, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified the bottom and the discharge of Eide to have a discharge bottom portion having a curved substantially annular inner 
Regarding claim 21, the modified device of Eide shows that each shelf is disposed over a seam defined between adjacent ones of the drum liner portions to cover the seam (Figure 7 of Eide, the shelf 32 or 34 is between two ends of two adjacent plates 120).
Regarding claim 31, the modified device of Eide shows that the drum housing wall includes a plurality of panels (Figure 6 of Eide and see claim 1 above), each panel including a first one of the planar panel portions and a second one of the planar panel portions disposed adjacent, and angled relative to, the first one of the planar panel portions (Figure 6 of Eide, for an example, a portions 14’ and 20).
Regarding claim 32, the modified device of Eide shows that the first one of the planar panel portions and the second one of the planar panel portions are angled relative to each other at an angle which is consistent between the top and the bottom (Figures 2 and 6-7 of Eide).
Regarding claim 34, the modified device of Eide shows that at least some of the plurality of panels each has a width being identical to each other (Figure 6 of Eide, all widths are same).
Regarding claim 38, the modified device of Eide shows all of the limitations as stated in claims 1 and 21 above.
Regarding claim 41, the modified device of Eide shows that the plurality of drum liner portions and the plurality of shelves cover a majority of a vertical distance between the top and the bottom (Figure 7 of Eide) and see the limitations as stated in claim 1 above.
Regarding claims 42-44, the modified device of Eide shows all of the limitations as stated in claims 1, 21, 38 and 41 above and see Eide’s Figure 7, the liners (the wear plates 120) and the shelves (32, 34, 36) cover a majority of a vertical distance between the top and the bottom of the pulverizer.
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Eide in view of Schweiger and Yunger and further in view of Hirsch (US 1479541).
Regarding claims 29-30, the modified device of Eide shows all of the limitations as stated above including means (at least one foot or one L bracket of each panel wall, Figure 2 of Eide) for securing the drum to the base (bottom), but Eide does not show feet including bores for receiving connectors to connect the feet to the bottom, as set forth in the claims.
Hirsch shows a pulverizer system (Figures 1-4) comprising a pulverizer drum formed two-haft housing (1), wherein each haft housing has an extension bottom flange or foot, wherein each foot has a plurality of bores, bolts, and nuts for the housing securely mounted to a base (2, 3), as seen in Figure 1. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified the base and the sidewall’s feet to have fastening means of Hirsch since this is known for the same purpose of securely mounting the drum to the base.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Eide of Schweiger, Yunger and further in view of Watts (US 2010/0327096), Sontag (US 2016/0144371),  and Webb (US 8267337).
Regarding claim 33, the modified device of Eide shows all of the limitations as stated above including eight panels (Eide’s Figure 6 below, an outer angle formed by adjacent panels is about 45 degrees and an interior angle is about 135 degrees) to form the drum housing (10), but Eide fails to show 12 panels or panel portions, each is angled relative to an adjacent panel or portion at an outer angle of 30 degrees, as set forth in the claim.

    PNG
    media_image1.png
    417
    727
    media_image1.png
    Greyscale

Sontag shows a mill apparatus (Figures 1-6) having a chamber (drum housing) formed by six panels, which each is general identical (Figure 6), wherein an outer angle formed by adjacent panels is about 60 degrees (an interior angle is about 120 degrees). 
Watts shows a mill apparatus (Figure 3) having a chamber (drum housing) formed by eight panels, which each is general identical (Figure 3), wherein an outer 
Webb shows a mill apparatus (Figures 1-5a-c) having a chamber (drum housing) formed by nine panels, which each is general identical, wherein an outer angle formed by adjacent panels is about 40 degrees (an interior angle is about 140 degrees), in order to avoid a buildup of particulate material in a circumference of the chamber (Col 5, lines 15-18).
Based on the teachings of Eide, Sontag, Watts, and Webb, it is an old and well understood results-effective-variable. 
If a manufacturer wishes to produce a drum housing (milling chamber) formed by increasing a numerous of flat panels including the claimed panels (12 portions or 6 pairs of panels), an inner surface of the drum housing is more smoother and an interior angle between two adjacent flat panels is larger, easily remove, replace, or repair a small flat panel, and this can be also very useful to avoid accumulating or a buildup of particulate material in a circumference of the chamber (Col 5, lines 15-18 of Webb), but the down side is that the increasing numerous of panels will increase cost.  
If a manufacturer wished to produce a drum housing (milling chamber) formed by few large flat panels, an inner surface of the drum housing may not be smooth because small interior angles of the inner surface between two adjacent flat panels, and it is difficulty remove, replace, or repair a large flat panel, and particulate material may be buildup in a circumference of the chamber. This can be also very useful to reduce manufacture cost.

In doing so, the modified device of Eide now shows the modular drum formed 12 panels or panel portions, wherein each panel is angled relative to an adjacent panel at an outer angle of about 30 degrees (3600/12).
Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Eide in view of Schweiger, Yunger and further in view of Watts.
Regarding claim 35, Eide shows all of the limitations as stated above including eight panels (panel portions) to form the drum housing (12’, Figure 6), but Eide fails to show each panel having clips for attaching each panel together forming the drum, as set forth in the claims.
Watts also shows that each of panels have a lip (Figures 3 and 6, each sidewall has a rib 41), wherein the lips of adjacent panels cooperating together to provide a location for connecting the adjacent panels together (Figure 6 shows a pair of ribs 41 are connected).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified the panels of Eide to have clips for attaching each panel together, as taught by Watts, in order to easily remove, replace, or repair a small flat panel if needed. See claim 33 above for details.
Regarding claim 36, the modified device of Eide shows that the lips are angled away from the planar panel portions at obtuse angles (Figure 3 of Watts below, the rib 41 is more 90 degrees or “an obtuse angle” relative to the side wall 15).

    PNG
    media_image2.png
    813
    675
    media_image2.png
    Greyscale

Regarding claim 37, the modified device of Eide shows that the lips have shoulders (Figure 3 of Watts above, outer flanges that is indicating “15”) extending outside the modular drum to provide connection locations on an external surface of the drum (Figure 3 of Watts above).
Allowable Subject Matter
Claim 45 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the dependent claim 45 is free of the prior art because the prior art does not teach or suggest the each panel having lips that extend inwardly into the modular drum, in combination with the limitations as set forth in the independent claim and any intervening claims.  See the V-shaped connection of lips discussions in the final office action mailed on 08/03/2020 and the remarks on 11/03/2020 for details.
Response to Arguments
Applicant’s arguments with respect to claims 1, 21, 29-38, 41-44 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument. See Yunger reference and the “annular” and “cylindrical” discussions in claims 1, 38, and 41 above.
However, if Applicant is in need of an additional explanation and would prefer to discuss the rejections above, Applicant should feel free to call the Examiner to schedule an interview.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/Examiner, Art Unit 3724

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724